DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeMaster (US20210122457A1) in view of Tzabari (US20200307775A1), Ankney (US10288502B1), and Jones (US6824099B1).

	In regards to claim 1, LeMaster teaches A system, comprising: 
	an aircraft wing having a plurality of auxiliary lift wing devices (Fig. 3 moveably attached to the wing, the aircraft wing further including an actuator driveline (LeMaster: Fig. 2; Para 18 “The slat/flap control system 102 includes a power drive unit, a driveline of rotating shafts, and panels. The panels can be on leading and trailing edges of aircraft wings (e.g., slats and flaps) that move in accordance with the driveline of rotating shafts, which receive torque from the power drive unit 2”) ; 
	a plurality of actuators secured to the actuator driveline for deploying the auxiliary lift wing devices (LeMaster: Fig. 2 Element 226 ; Para 27 “The power drive unit 221 provides torque to the one or more actuators 226 of the driveline of rotating shafts 224, which in turn move panels on the leading and trailing edges of the at least one wing 201”) … each actuator moveably connected to at least one auxiliary lift wing device (LeMaster: Fig. 2; Para 27 “the power drive unit 221 provides torque to the one or more actuators 226 of the driveline of rotating shafts 224, which in turn move panels on the leading and trailing edges of the at least one wing 201”); and 
	a plurality of torque sensors (LeMaster: Fig. 2 Element 213 & 212; Para 28 “The one or more sensors 212 and 213 are sensing nodes spaced along the at least one wing 201 to detect and output torques and driveline temperatures (e.g., torque and temperature measurements) to the controller 211”), each torque sensor fixed to the actuator driveline adjacent one actuator(LeMaster: Fig. 2 Element 213, 212, 226); each torque sensor configured to sense torque values on the actuator driveline at each actuator (LeMaster: Fig. 2 Element 213 & 212; Para 28 “the sensors 212 acquire at least one temperature input (e.g., a first driveline temperature for measuring skin temperature of a corresponding actuator 226) at least one torque input (e.g., first and second torques on each side of the corresponding actuator 226). The sensors 213 acquire at least one temperature input (e.g., a second driveline temperature for measuring skin temperature of the corresponding actuator 226) at least one torque input (e.g., a third torque of the corresponding actuator 226)”); 
Yet LeMaster do not teach …each actuator including at least one passive safety brake,
wherein when an aerodynamic load acting on one extended auxiliary lift wing device creates a higher static torque value at one actuator compared with torque values at other actuators, a signal is generated by the aircraft system to indicate a potential failure of at least one of the safety brakes.
However, in the same field of endeavor, Tzabari teaches …each actuator including at least one passive safety brake (Tzabari: Para 60 “One safeguard against such asymmetry condition is the use of no-back devices 36A, 36B respectively associated with actuators 34A, 34B. In some embodiments, no-back devices 36A, 36B may be integrated with (i.e., be part of) each respective actuator 34A, 34B. In some embodiments, all of actuators 34A, 34B respectively coupled to first driveline 30A and second driveline 30B may be equipped or otherwise associated with respective no-back devices 36A, 36B. No-back devices 36A, 36B may prevent the air loads acting on flaps 26A, 26B from driving flaps 26A, 26B in an uncommanded direction by holding each respective actuator 34A, 34B in its current position. No-back devices 36A, 36B may effectively render each actuator 34A, 34B irreversible”; i.e. the No-back devices 36A, 36B would encompass passive safety brake as it acts as a brake that lock each respective actuator 34A, 34B in its current position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of LeMaster with the feature of each actuator including at least one passive safety brake disclosed by Tzabari. One would be motivated to do so for the benefit of “no-back device configured to prevent an air load on the one or more first high-lift flight control surfaces from driving the one or more first high-lift flight control surfaces” (Tzabari: Para 6).
Yet the combination of LeMaster and Tzabari do not teach wherein when an aerodynamic load acting on one extended auxiliary lift wing device creates a higher static torque value at one actuator compared with torque values at other actuators, a signal is generated by the aircraft system to indicate a potential failure of at least one of the safety brakes.
However, in the same field of endeavor, Ankney teaches wherein when an aerodynamic load acting on one extended auxiliary lift wing device creates a higher static torque value at one actuator compared with torque values at other actuators (Ankney Col. 4 Lines 36-39 “One or more torque sensors 150 are shown in FIG. 2 located in different locations on the shaft 105. The locations shown in FIG. 2 are by way of example only and can be varied”; Col. 4 Lines 53-63  “depending on the outputs of the sensors, skew and actuator malfunctions can be discovered, that are generally referred to as “error conditions” herein. These error conditions can be determined by comparisons to the sensor outputs and what is expected based on what instructions the control unit 102 provides to the drive unit 104. For instance, the control unit 102 can instruct the drive unit 104 to move the flaps to a fully extended position. If the torque difference between two of the sensors 150 is greater than expected, it could indicate that an actuator jam or other failure (e.g., skew) exists”), a signal is generated by the aircraft system to indicate a potential failure (Ankney Col. 4 Lines 45-53  “The controller 102 issues commands to cause the drive unit 104 to rotate shaft 105. The rotation causes linear motion of the linear translating elements 208, 210. The amount of torque on the shaft should be less than a predetermined amount in normal operating conditions. If the torque received from one of the sensors 150 exceeds this amount, the controller 102 can determine that an error exists and notify another control unit or act independently”)…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of LeMaster and Tzabari with the feature of wherein when an aerodynamic load acting on one extended auxiliary lift wing device creates a higher static torque value at one actuator compared with torque values at other actuators, a signal is generated by the aircraft system to indicate a potential failure disclosed by Ankney. One would be motivated to do so for the benefit of “these error conditions can be determined by comparisons to the sensor outputs and what is expected based on what instructions the control unit 102 provides to the drive unit 104” (Ankney: Col. 4 Lines 55-58).
Yet the combination of LeMaster, Tzabari, and Ankney do not teach a signal is generated by the aircraft system to indicate a potential failure of at least one of the safety brakes.
However, in the same field of endeavor, Jones teaches a signal is generated by the aircraft system to indicate a potential failure of at least one of the safety brakes (Jones: Col. 7 Lines 7-23 “When the brake 240 no longer provides a sufficient margin over the maximum expected aerodynamic loads, then the flight control computer 368 can send a signal (for example, to the cockpit for the pilot or to a memory for download by maintenance personnel) indicating that service of the brake 240 is required”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of LeMaster, Tzabari, and Ankney with the feature of a signal is generated by the aircraft system to indicate a potential failure of at least one of the safety brakes disclosed by Jones. One would be motivated to do so for the benefit of “the routine 500 can proceed to block 512 and send a signal indicating that brake service is required” (Jones: Col. 8 Lines 22-23).

In regards to claim 2, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The aircraft system of claim 1, and Tzabari further teaches a flight computer that synchronously extends and retracts the plurality of auxiliary lift wing devices via the plurality of actuators (Tzabari: Para 63 “Controller 42 may be operatively coupled to PDU(s) 32 for commanding actuation of flaps 26A, 26B. Controller 42 may also be operatively coupled to other avionics component(s) (not shown) or otherwise configured to receive commands from a pilot of aircraft 10 directly or indirectly, or receive commands from an auto-flight system of aircraft 10”; Para 59 “During normal operation of system 28, drivelines 30A, 30B may be driven by PDU(s) 32 in unison so that the deployment and retraction of flaps 26A on wing 12A may be synchronous with the deployment and retraction of flaps 26B on wing 12B so as to provide symmetric lift characteristics between wings 12A, 12B”; Para 57 “System 28 may comprise a plurality of actuators 34A operatively coupled between first driveline 30A and one or more flaps 26A associated with wing 12A of aircraft 10. Actuators 34A may be configured to cause actuation of the one or more flaps 26A in response to the driving force (e.g., torque) received at first driveline 30A”; Para 58 “System 28 may comprise a plurality of actuators 34B operatively coupled between second driveline 30B and one or more flaps 26B associated with wing 12B of aircraft 10. Actuators 34B may be configured to cause actuation of the one or more flaps 26B in response to the driving force (e.g., torque) received at second driveline 30B”)).

In regards to claim 3, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The aircraft system of claim 2, and Jones further teaches when the signal is generated, the flight computer records the higher static torque value (Jones: Col. 2 Lines 18-26 “the aircraft system can further include a force sensor operably coupled to the brake that is configured to measure a force applied to the brake as the control surface moves from the extended position toward the retracted position. A memory device can be operatively coupled to the force sensor that is configured to record the force applied to the brake as the control surface moves from the extended position toward the retracted position”), and generates a message to indicate the potential failure of one of the safety brakes (Jones: Col. 7 Lines 7-23 “When the brake 240 no longer provides a sufficient margin over the maximum expected aerodynamic loads, then the flight control computer 368 can send a signal (for example, to the cockpit for the pilot or to a memory for download by maintenance personnel) indicating that service of the brake 240 is required”).

In regards to claim 4, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The aircraft system of claim 2, and Tzabari further teaches the flight computer synchronously controls left and right wing flap actuator drivelines via a power drive unit (PDU) (Tzabari: Para 63 “Controller 42 may be operatively coupled to PDU(s) 32 for commanding actuation of flaps 26A, 26B. Controller 42 may also be operatively coupled to other avionics component(s) (not shown) or otherwise configured to receive commands from a pilot of aircraft 10 directly or indirectly, or receive commands from an auto-flight system of aircraft 10”; Para 59 “During normal operation of system 28, drivelines 30A, 30B may be driven by PDU(s) 32 in unison so that the deployment and retraction of flaps 26A on wing 12A may be synchronous with the deployment and retraction of flaps 26B on wing 12B so as to provide symmetric lift characteristics between wings 12A, 12B”).

In regards to claim 5, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The aircraft system of claim 4, and Jones further teaches when an in-flight signal is generated, the flight computer also sends a message to a flight deck (Jones: Col. 7 Lines 7-23 “When the brake 240 no longer provides a sufficient margin over the maximum expected aerodynamic loads, then the flight control computer 368 can send a signal (for example, to the cockpit for the pilot or to a memory for download by maintenance personnel) indicating that service of the brake 240 is required”).


As per claim 10, it recites an aircraft having a system for monitoring health of passive safety brakes in auxiliary lift aircraft wing devices having limitations similar to those of claims 1-2 and therefore is rejected on the same basis. 

In regards to claim 11, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The aircraft of claim 10, and Jones further teaches when the signal is generated, the flight computer records the higher static torque value (Jones: Col. 2 Lines 18-26 “the aircraft system can further include a force sensor operably coupled to the brake that is configured to measure a force applied to the brake as the control surface moves from the extended position toward the retracted position. A memory device can be operatively coupled to the force sensor that is configured to record the force applied to the brake as the control surface moves from the extended position toward the retracted position”) …. and triggers a message to indicate the potential failure of the at least one safety brake while Jones further teaches higher static torque value at the one actuator relative to torque values at the other actuators (Ankney Col. 4 Lines 36-39 “One or more torque sensors 150 are shown in FIG. 2 located in different locations on the shaft 105. The locations shown in FIG. 2 are by way of example only and can be varied”; Col. 4 Lines 53-63  “depending on the outputs of the sensors, skew and actuator malfunctions can be discovered, that are generally referred to as “error conditions” herein. These error conditions can be determined by comparisons to the sensor outputs and what is expected based on what instructions the control unit 102 provides to the drive unit 104. For instance, the control unit 102 can instruct the drive unit 104 to move the flaps to a fully extended position. If the torque difference between two of the sensors 150 is greater than expected, it could indicate that an actuator jam or other failure (e.g., skew) exists”).

In regards to claim 13, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The aircraft of claim 10, and Tzabari further teaches the flight computer synchronously controls left and right wing flap actuator drivelines via a power drive unit (PDU) (Tzabari: Para 59 “During normal operation of system 28, drivelines 30A, 30B may be driven by PDU(s) 32 in unison so that the deployment and retraction of flaps 26A on wing 12A may be synchronous with the deployment and retraction of flaps 26B on wing 12B so as to provide symmetric lift characteristics between wings 12A, 12B”).

In regards to claim 14, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The aircraft of claim 13, and Jones further teaches the PDU is powered by redundant power sources(Jones: Col. 7 Lines 7-23 “the control surface operating system 110 (“system 110”) includes a power drive unit 220 (“PDU 220”) operably coupled to a drive shaft 222 by a series of gearboxes 221 and a universal joint 223. The PDU 220 can be housed in the fuselage 102 of the aircraft 100 (FIG. 1), and the drive shaft 222 can extend longitudinally within the wing 104 forward of the flaps 108. Redundant hydraulic motors 221 a,b provide power to the PDU 220. In other embodiments, the PDU 220 can include other forms of power, such as electrical power”).

In regards to claim 15, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The aircraft of claim 14, and Jones further teaches one of the redundant sources is a hydraulic motor(Jones: Col. 7 Lines 7-23 ““the control surface operating system 110 (“system 110”) includes a power drive unit 220 (“PDU 220”) operably coupled to a drive shaft 222 by a series of gearboxes 221 and a universal joint 223. The PDU 220 can be housed in the fuselage 102 of the aircraft 100 (FIG. 1), and the drive shaft 222 can extend longitudinally within the wing 104 forward of the flaps 108. Redundant hydraulic motors 221 a,b provide power to the PDU 220. In other embodiments, the PDU 220 can include other forms of power, such as electrical power”).

In regards to claim 16, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The aircraft of claim 14, and Jones further teaches one of the redundant sources is an electric motor(Jones: Col. 7 Lines 7-23 “the control surface operating system 110 (“system 110”) includes a power drive unit 220 (“PDU 220”) operably coupled to a drive shaft 222 by a series of gearboxes 221 and a universal joint 223. The PDU 220 can be housed in the fuselage 102 of the aircraft 100 (FIG. 1), and the drive shaft 222 can extend longitudinally within the wing 104 forward of the flaps 108. Redundant hydraulic motors 221 a,b provide power to the PDU 220. In other embodiments, the PDU 220 can include other forms of power, such as electrical power”).

As per claim 17, it recites A method of monitoring health of passive safety brakes in auxiliary lift aircraft wing devices having limitations similar to those of claims 10 and therefore is rejected on the same basis. 

In regards to claim 18, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The method of monitoring health of passive safety brakes in auxiliary lift aircraft wing devices of claim 17, and Jones further teaches the signal generates a caution message (Jones: Col. 7 Lines 7-23 “When the brake 240 no longer provides a sufficient margin over the maximum expected aerodynamic loads, then the flight control computer 368 can send a signal (for example, to the cockpit for the pilot or to a memory for download by maintenance personnel) indicating that service of the brake 240 is required”).

In regards to claim 19, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The method of monitoring health of passive safety brakes in auxiliary lift aircraft wing devices of claim 17, and LeMaster further teaches an in-flight monitor cycle includes measurement of static torque across left and right wing flap actuator drivelines(LeMaster: Para 23 “The software 124 can include code for monitoring torque trends over time (e.g., long-term health monitoring) and/or for detecting anomalies during a given flight cycle. For example, the software 124 can provide real-time torque measurement and health monitoring for torque trends over life and temperature ranges for specific hardware or electronic architectures that are required to implement the slat/flap control system 102”) while Ankney further teaches measurement of static torque across left and right wing flap actuator drivelines to determine whether differences in static torque values exist among the actuators (Ankney Col. 4 Lines 36-39 “One or more torque sensors 150 are shown in FIG. 2 located in different locations on the shaft 105. The locations shown in FIG. 2 are by way of example only and can be varied”; Col. 4 Lines 53-63  “depending on the outputs of the sensors, skew and actuator malfunctions can be discovered, that are generally referred to as “error conditions” herein. These error conditions can be determined by comparisons to the sensor outputs and what is expected based on what instructions the control unit 102 provides to the drive unit 104. For instance, the control unit 102 can instruct the drive unit 104 to move the flaps to a fully extended position. If the torque difference between two of the sensors 150 is greater than expected, it could indicate that an actuator jam or other failure (e.g., skew) exists”).

Claim 6-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeMaster (US20210122457A1) in view of Tzabari (US20200307775A1), Ankney (US10288502B1), and Jones (US6824099B1) further in view of BILL(US20180208300A1).

In regards to claim 6, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The aircraft system of claim 5.
Yet the combination of LeMaster, Tzabari, Ankney, and  Jones do not teach the signal also indicates a potential failure of one of the torque sensors.
However, in the same field of endeavor, BILL teaches the signal also indicates a potential failure of one of the torque sensors (Bill: Para 39 “An alert generated by the controller 10 may comprise a control signal configured to cause a display device (e.g. a display device located in the cockpit of the aircraft, or a display device of a portable maintenance device used by ground crew) to display a warning message. An alert generated by the controller may comprise information relating to fault type. An alert generated by the controller may comprise ancillary information relating to a fault, such as a time the fault was detected, a severity of the fault, a location of the fault, or the like”; Para 37 “the first fault type comprises physical faults relating to braking-related components of the braking system. Physical faults include, for example, residual braking, a ruptured brake disc, a hydraulic failure, or the like. In some examples the second fault type comprises monitoring faults relating to monitoring-related components of the braking system. Monitoring faults include, for example, failure of one or more sensors, incorrect operation of one or more sensors, inaccurate readings generated by one or more sensors, or the like. In some examples the third fault type comprises faults relating to a torque sensor which generates the received torque information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the aircraft system of the combination of LeMaster, Tzabari, Ankney, and  Jones with the feature of the signal also indicates a potential failure of one of the torque sensors disclosed by BILL. One would be motivated to do so for the benefit of “control signal configured to cause a display device (e.g. a display device located in the cockpit of the aircraft, or a display device of a portable maintenance device used by ground crew) to display a warning message”( BILL Para 39).

In regards to claim 7, the combination of LeMaster, Tzabari, Ankney, Jones, and BILL teaches The aircraft system of claim 6, and Jones further teaches the PDU is powered by redundant power sources(Jones: Col. 7 Lines 7-23 “the control surface operating system 110 (“system 110”) includes a power drive unit 220 (“PDU 220”) operably coupled to a drive shaft 222 by a series of gearboxes 221 and a universal joint 223. The PDU 220 can be housed in the fuselage 102 of the aircraft 100 (FIG. 1), and the drive shaft 222 can extend longitudinally within the wing 104 forward of the flaps 108. Redundant hydraulic motors 221 a,b provide power to the PDU 220. In other embodiments, the PDU 220 can include other forms of power, such as electrical power”).

	
In regards to claim 8, the combination of LeMaster, Tzabari, Ankney, Jones, and BILL teaches The aircraft system of claim 7, and Jones further teaches one of the redundant sources is a hydraulic motor(Jones: Col. 7 Lines 7-23 “the control surface operating system 110 (“system 110”) includes a power drive unit 220 (“PDU 220”) operably coupled to a drive shaft 222 by a series of gearboxes 221 and a universal joint 223. The PDU 220 can be housed in the fuselage 102 of the aircraft 100 (FIG. 1), and the drive shaft 222 can extend longitudinally within the wing 104 forward of the flaps 108. Redundant hydraulic motors 221 a,b provide power to the PDU 220. In other embodiments, the PDU 220 can include other forms of power, such as electrical power”).

In regards to claim 9, the combination of LeMaster, Tzabari, Ankney, Jones, and BILL teaches The aircraft system of claim 7, and Jones further teaches one of the redundant sources is an electric motor(Jones: Col. 7 Lines 7-23 “the control surface operating system 110 (“system 110”) includes a power drive unit 220 (“PDU 220”) operably coupled to a drive shaft 222 by a series of gearboxes 221 and a universal joint 223. The PDU 220 can be housed in the fuselage 102 of the aircraft 100 (FIG. 1), and the drive shaft 222 can extend longitudinally within the wing 104 forward of the flaps 108. Redundant hydraulic motors 221 a,b provide power to the PDU 220. In other embodiments, the PDU 220 can include other forms of power, such as electrical power”).

As per claim 12, it recites An aircraft having a system for monitoring health of passive safety brakes in auxiliary lift aircraft wing devices having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeMaster (US20210122457A1) in view of Tzabari (US20200307775A1), Ankney (US10288502B1), and Jones (US6824099B1) further in view of Huet (US20170352204A1).

In regards to claim 20, the combination of LeMaster, Tzabari, Ankney, and  Jones teaches The method of monitoring health of passive safety brakes in auxiliary lift aircraft wing devices of claim 17.
Yet the combination of LeMaster, Tzabari, Ankney, and  Jones do not teach a post-flight monitor cycle queries whether a caution message was sent during a previous flight.
However, in the same field of endeavor, Huet teaches a post-flight monitor cycle queries whether a caution message was sent during a previous flight (Huet: Para 3 “the critical flight controls are monitored by a monitoring system FWS (flight warning system) which signals any failure or anomaly to the crew”; Para 7 “alert or anomaly messages are transmitted to the ground stations via a message system called ACARS (aircraft communication addressing and reporting system) to be processed in the case of obvious anomalies and, otherwise, to be archived in databases. These messages are transmitted to the ground in the form of reports during the flight CFR (current flight report) or at the end of flight PFR (post flight report)”; Para 8 “The monitoring system CMS thus supplies information useful to maintenance and to the pilots to know whether an aircraft can be used in total safety or if the aircraft must be blocked in order to perform maintenance before placing it in service”; i.e. post-flight monitor cycle would be encompassed by post flight report as all the anomalies messages would be indicated on the report).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the aircraft system of the combination of LeMaster, Tzabari, Ankney, and  Jones with the feature of a post-flight monitor cycle queries whether a caution message was sent during a previous flight disclosed by Huet. One would be motivated to do so for the benefit of “This monitoring system is very effective and provides a maximum level of safety to the aircraft.”( Huet Para 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                            

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668